Citation Nr: 0422008	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-02 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1949.  The appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which found 
that the appellant had not submitted new and material 
evidence to reopen her claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  A September 1990 RO decision denied the appellant's claim 
for service connection for the cause of the veteran's death.

3.  Evidence added to the record since the September 1990 RO 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  At the time of the veteran's death in October 1983, 
service-connection was in effect for otitis media.

5.  The medical evidence indicates that the veteran's 
service-connected otitis media resulted in complications that 
caused or constituted substantially or materially to cause 
his death. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 1990 RO decision 
denying the appellant's claim for service connection for the 
cause of the veteran's death is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The revised regulations provide a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
requiring VA to request existing records from Federal agency 
or non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  Further, in such claims, 
only upon reopening will VA provide an examination or obtain 
a medical opinion if necessary to decide a claim, which will 
be when there is insufficient competent medical evidence to 
decide the claim.  38 C.F.R § 3.159(c)(4)(iii)).

The appellant filed her claim after the enactment of the 
VCAA.  As a result, compliance is required with the notice 
and duty to assist provisions contained in the law with 
regard to this claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim.  Therefore, no further 
development is needed.

Factual Background

The appellant continues to assert that the veteran's service-
connected otitis media resulted in his death.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence). 

A death certificate shows that the veteran died in October 
1983.  The cause of his death was reported as otitis media.  
The certificate was signed by Dr. J.P.  At the time of the 
veteran's death, he was service-connected for bilateral 
otitis media, evaluated as noncompensable, and bilateral 
hearing loss, mixed type, evaluated as 40 percent disabling.  

An unappealed September 1990 RO decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  Evidence of record at the time of that 
decision included the veteran's service records and post-
service treatment records.  

A September 23, 1983 private medical record shows that the 
veteran had intense pain, fever and inflammation of the ear.  
He was taking ear drops and was given penicillin.  

In March 1989, the veteran's widow stated that her husband 
had been taking medication for tuberculosis for two years 
prior to his death.  Dr. J.P. had treated the veteran for the 
common cold.  For a month prior to his death, the veteran was 
not eating and was on dextrose.  She believed that his ear 
caused his death, as at the time of his death it was swollen 
and reddish.  

An April 1989 VA Field Examiner's Report summarizes 
conversations with various people about the veteran's death.  
Dr. J.P. provided that the veteran was on dextrose for weeks 
prior to his death and reiterated that the veteran died due 
to otitis media.  E.P., Dr. J.P.'s wife and a midwife, agreed 
with Dr. J.P. as to the cause of the veteran's death.  Dr. 
O.B. stated that he had examined the veteran in 1979 for the 
knee.  Dr. O.B. noted that the dextrose the veteran was on at 
the time of his death was consistent with tuberculosis, and 
that he did not believe otitis media was the cause of the 
veteran's death.  Several lay persons provided opinions as to 
the cause of the veteran's death.  The veteran's daughter 
contended that the veteran's otitis media cause his death.

A January 1990 statement from an embalmer provides that while 
embalming the veteran's corpse, he found that the cause of 
the veteran's death was his ear sickness.  A January 1990 
affidavit from a pharmacist provides that the veteran was 
always buying medicine for ear sickness that eventually led 
to his death.  

Evidence submitted after the September 1990 RO decision 
includes a September 7, 1983 treatment record from Dr. J.P. 
indicating that the veteran complained of on-and-off fever 
and ear pain beginning about 37 days earlier.  The veteran 
was given penicillin.  The diagnosis was otitis media, 
chronic.

In an October 1983 statement, a private physician, Dr. S.P., 
provides that she had had treated the veteran since January 
1983 for on-and-off low grade fever, headache, vomiting and 
foul smelling discharge from the left ear.  The working 
diagnosis was brain abscess, secondary to otitis media.  

Certifications dated in 1991 and 2002 from the Civil 
Registrar of Norzagaray, Bulacan, provide that according to 
the Registrar of Death the cause of the veteran's death on 
October [redacted], 1983 was otitis media.  

During an August 2003 hearing, the appellant and the 
veteran's daughter reiterated their contentions that the 
veteran's otitis media caused his death.  They testified that 
at the time of his death, he was on his side in bed, with his 
head tilted, and was complaining of pain on the left side of 
his head, especially by his ear.  They testified that he had 
suffered from otitis media for 40 years, and explained the 
lack of treatment records for that time by noting that poor 
roads had prevented the veteran from going to the hospital.  
They said that there were no other records to submit.  They 
noted that Dr. J.P. was the brother-in-law of the veteran.  
He had treated the veteran for colds, nothing else.  He had 
arrived at the scene of the veteran's death after the 
veteran's death. 

In an April 2002 statement, the appellant reviewed the 
veteran's service history and stated that the causal findings 
and diagnosis of Dr. J.P. were accurate evidence in support 
of her claim.  In another April 2002 statement, a fellow 
comrade of the veteran reviewed the veteran's service and 
supported the finding that the cause of the veteran's death 
was otitis media.  

In an October 2003 statement, Dr. O.B. stated that he had 
never treated the veteran.  

In addition, the veteran submitted various other statements 
in which she essentially repeated her contentions that the 
veteran's death was due to otitis media.

Legal Analysis

New and Material Evidence

The September 1990 RO decision denying service connection for 
the cause of the veteran's death is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Veterans Appeals (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

The Board finds that new and material evidence has been 
associated with the claims file since the September 1990 
rating decision became final, consisting of the October 1983 
statement from Dr. S.P. relating that the veteran had a brain 
abscess secondary to otitis media shortly before his death.  
This statement makes the case for otitis media being the 
cause of death more plausible as it indicates that the 
veteran developed a serious complication of his ear 
infection, a brain abscess, just prior to his death.  This 
evidence is new and material within the meaning of the cited 
legal authority, because it is not cumulative of previously 
considered evidence and is relevant in tending to show that 
the veteran had a very serious complication of otitis media 
just prior to his death.  Accordingly, the Board is required 
to reopen the previously denied claim for service connection 
for the cause of the veteran's death.  

Service Connection for the Cause of the Veteran's Death

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

The Board finds that the weight of the evidence shows that 
the veteran's service-connected otitis media caused or 
contributed substantially or materially to cause his death.  
First, the death certificate lists otitis media as the cause 
of death; there is no other disease or disability noted in 
that document.  Second, Dr. J.P 's statement also indicates 
the veteran's ear infection as the sole cause of his death.  
Third, as noted above, Dr. S.P's statement relating that the 
veteran had a brain abscess secondary to otitis media makes 
the case for an ear infection being the cause of death more 
plausible as it indicates that the veteran developed a 
serious complication of otitis media, a brain abscess, just 
prior to his death.  There is also ample lay evidence to the 
effect that the veteran was very ill for a significant period 
of time due to an ear infection just prior to his death.  
While this latter evidence is not competent as to the 
diagnosis of the veteran's illness, the laymen are certainly 
competent to state that the veteran had ear symptoms, to 
include pain and discharge, and was confined to his bed, and 
such is entirely consistent with much of the relevant medical 
evidence. 

As to the evidence that weighs against the claim, the Board 
notes that Dr. O.B.'s initial statement was to the effect 
that the veteran died of pulmonary tuberculosis rather than 
otitis media.  However, in support of the diagnosis of 
pulmonary tuberculosis, this physician noted that the veteran 
was on "dextrose".  Dextrose is used chiefly as a fluid and 
nutrient replenisher, usually administered by intravenous 
infusion (see Dorland's Illustrated Medical Dictionary at 368 
(26th ed. 1981)); it is not a drug specific to the treatment 
of tuberculosis or any other disease.  In fact, it is not a 
drug.  Thus, Dr. O.B.'s opinion on the cause of death is 
weakened by the rationale provided.  Moreover, in an October 
2003 statement, Dr. O.B. stated that he had never treated the 
veteran.  

The only medical evidence that weighs against the appellant's 
claim, Dr. O.B.'s initial statement, is of minimal probative 
value for the aforementioned reasons.  The Board is cognizant 
of Dr. J.P's familial relationship to the deceased veteran 
and concurs with the RO's decision to conduct a field 
examination.  However, the only competent evidence that 
addresses the cause of the veteran's death, other than Dr. 
O.B.'s initial statement, supports the appellant's claim.  
While otitis media may be an unusual cause of death, there is 
nothing in the record that otherwise calls into question the 
death certificate and Dr. S.P. has provided a plausible 
rationale as to how the veteran's ear infection resulted in a 
very serious complication just prior to his death.  Thus, 
based on the current record, the Board must conclude that the 
overwhelming weight of the evidence supports the appellant's 
claim. 

In light of the foregoing, the Board finds that service 
connection for the cause of the veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



